 

 

 

 

FILED
U.S. DISTRICT COURT
IN THE UNITED STATES DISTRIGP COURT ©"

FOR THE SOUTHERN ae TSLOKe GEORGIA 10: 59

 

SAVANNAH DIVISI
creax GC «len
$9, BIST. GF GA
UNITED STATES OF AMERICA,
v. CR 419-089
MICHAEL WILLIAMS,
Defendant.

ORDER

After an independent review of the record, the Court concurs with the Magistrate Judge’s
Report and Recommendation. Dkt. No. 70. Although nothing labeled “objections” has been filed
in response thereto, two of Defendant’s recent filings, dkt. nos. 111 and 112, could be liberally
construed as objections. To the extent Defendant intended those filings to serve as objections to
the Report and Recommendation, they are OVERRULED. The very thorough Report and
Recommendation of the Magistrate Judge is legally and factually correct in all respects, and
nothing in the Defendant’s latest filings undermines it. Accordingly, the Report and
Recommendation of the Magistrate Judge is adopted as the opinion of the Court.

SO ORDERED, this 4th day of March, 2020.

RG

HON“LISA GODBEX WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
